Citation Nr: 0111438	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to an initial compensable disability rating 
for residuals of gunshot wound to the left leg and thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a disability rating 
greater than 30 percent for the veteran's PTSD.  Thereafter, 
a February 2000 rating decision assigned a 50 percent 
disability rating for the veteran's PTSD.  This was not a 
full grant of the benefit sought on appeal, however, because 
a higher disability rating is available under Diagnostic Code 
9411.  On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

With respect to the claim of entitlement to a compensable 
rating for residuals of gunshot wound to the left leg and 
thigh, the Board finds that the veteran has filed a notice of 
disagreement with the RO's denial of this issue, thereby 
initiating, but not perfecting, an appeal.  Therefore, for 
reasons that are discussed in more detail below, the issues 
on appeal have been recharacterized as shown above.  


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.


A.  PTSD

It is clear that VA records exist that have not been 
obtained.  The latest VA treatment records in the claims file 
are dated in September 1999.  In his October 1999 notice of 
disagreement and July 2000 substantive appeal, the veteran 
indicated that he continues to receive VA outpatient 
treatment.  Since it is known that he has received additional 
VA treatment, these records must be obtained because they are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  It cannot be said at this point that there is no 
possible additional notification or development action that 
is required under the VCAA since the veteran has received VA 
treatment but the records have not been obtained.  It would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

It is also necessary to provide the veteran an additional VA 
psychiatric examination for the following reasons.  First, 
reexamination is needed where the evidence indicates there 
may have been a material change in a disability since the 
last examination.  38 C.F.R. § 3.327(a).  In this case, the 
last VA examination report from January 2000 reflects no 
complaints of suicidal ideations and no visual 
hallucinations.  In his substantive appeal, the veteran 
complained that he suffers from these symptoms and that he 
has, in fact, complained of such to his treating 
psychiatrist.  A current examination is needed to reconcile 
this evidence and determine if the veteran's psychiatric 
condition has, in fact, worsened recently.

Second, another examination is needed because it is not clear 
whether any of the veteran's social and occupational 
impairment is attributable to nonservice-connected disorders, 
as opposed to PTSD.  In addition to his service-connected 
PTSD, the medical evidence shows that he has also been 
diagnosed with major depression.  Since the nonservice-
connected psychiatric condition may be contributing to the 
social and industrial impairment that the veteran is 
experiencing, it is essential that an attempt be made to 
separate the effects of his service-connected PTSD from his 
other psychiatric disorder(s) so that the appropriate 
disability rating may be assigned.  Therefore, in order to 
assure that VA's statutory obligation to assist the appellant 
is fulfilled, another examination is required.  See Waddell 
v. Brown, 5 Vet. App. 454, 456-57 (1993) (the Board's 
evaluation cannot be fully informed without an examination 
thoroughly describing the degree of disability attributable 
to the veteran's service-connected psychiatric disorder as 
opposed to diagnosed, nonservice-connected psychiatric 
disorder(s)); see also Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992).

B.  Gunshot wound

In an August 1998 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left leg 
and thigh, assigning a zero percent (noncompensable) rating 
for this condition.  In May 1999, the veteran filed a 
statement that the 1998 decision was "incorrect" with 
respect to this issue and that he still felt the physical 
residuals of that injury. 

The veteran's statement is sufficient to constitute a notice 
of disagreement (NOD) with respect to that portion of the 
August 1998 rating decision that assigned a zero percent 
rating for the left leg/thigh condition.  Because a timely 
NOD was filed, but the RO has not yet provided the veteran a 
statement of the case (SOC) in response to his filing of the 
NOD, this issue must be remanded to the RO for correction of 
this procedural defect.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (when an NOD is filed by the appellant 
with respect to a denial of benefits, but the RO has not yet 
issued a SOC, the Board is required to remand, rather than 
refer, the issue to the RO for the issuance of the SOC); 
38 C.F.R. § 19.9(a); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92.  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA) is completed 
with respect to the veteran's claim for an 
increased rating for PTSD.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The development should include, but is not 
limited to, obtaining all of the veteran's 
VA medical records from the VA Outpatient 
Clinic in Oakland Park for treatment since 
September 1999.


2.  After completion of the above 
evidentiary development, to include 
obtaining the veteran's VA treatment 
records, schedule him for a VA 
psychiatric examination to evaluate his 
PTSD.  It is very important that the 
examiner be provided an opportunity to 
review the claims folder, including this 
remand.  The examiner should indicate in 
the report that the claims file was 
reviewed.  The examiner must provide a 
complete rationale for all conclusions 
and opinions.  

The examiner should conduct a detailed 
mental status examination.  Any necessary 
tests or studies should also be 
conducted.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings. 

After a review of the prior VA 
examination reports and treatment 
records, the examiner should render a 
medical opinion as to which symptoms and 
what social and occupational impairment 
are attributable to the service-connected 
PTSD as opposed to any nonservice-
connected condition(s) (i.e., major 
depression and/or any other disorder 
identified upon examination).  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the 
veteran's PTSD claim, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, subject to current 
appellate procedures, this claim should 
be returned to the Board for further 
appellate consideration, if appropriate.

5.  In addition, the RO should issue a 
statement of the case (SOC) to the 
veteran and his representative with 
respect to the notice of disagreement 
(NOD) filed in response to the assignment 
of a zero percent rating for his left 
leg/thigh condition.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) 
(when an NOD is filed by the appellant 
with respect to a denial of benefits, but 
the RO has not yet issued a SOC, the 
Board is required to remand, rather than 
refer, the issue to the RO for the 
issuance of the SOC); 38 C.F.R. 
§ 19.9(a).  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  Otherwise, if 
a timely substantive appeal is filed, and 
subject to current appellate procedures, 
this claim should be returned to the 
Board for further appellate 
consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  However, he does have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


